



COURT OF APPEAL FOR ONTARIO

CITATION: Hussain v. Royal Bank of Canada, 2017 ONCA 956

DATE: 20171206

DOCKET: C63399

Simmons, Brown and Fairburn JJ.A.

BETWEEN

Alamgir Hussain
and
    Jesmin Ara

Appellant

and

Royal Bank of Canada

Respondent

Alamgir Hussain, in person

Amanda Jackson, for the respondent

Heard: November 30, 2017

On appeal from the judgment of Justice Kim A.
    Carpenter-Gunn of the Superior Court of Justice, dated January 25, 2017.

APPEAL BOOK ENDORSEMENT

[1]

The motion judge granted summary judgment
to the
    Royal Bank of Canada for amounts owing by the appellant on a line of credit, an
    overdraft lending agreement and two Visa cards. She also dismissed the
    appellant's counterclaim and awarded substantial indemnity costs to the Bank
    fixed in the amount of $60,000.

[2]

We see no merit in the appellant's arguments
    that she erred in doing so.

[3]

The Bank's action was commenced in May 2009,
    well within the applicable limitation period. The length of time it took the
    Bank to bring its summary judgment motion is not a defence to the substantive
    claim. The motion judge gave extensive reasons responding to the appellant's
    submissions concerning the impact of delay on interest and costs. We see no
    basis on which to interfere.

[4]

In oral submissions the appellant acknowledged
    that he owed the principal amounts claimed under the debt instruments.

[5]

The motion judge fully considered the
    appellant's arguments concerning the impact of the double mortgage payments
    initially collected by the Bank and subsequently refunded.  The appellant has
    demonstrated no error in her findings on this issue.

[6]

The Canadian
Charter of Rights and
    Freedoms
has no application to this case.

[7]

Any comments made by the pre-trial judge(s),
    were brought to the motion judge's attention only in relation to costs by way
    of the offers to settle that were submitted. This did not contravene the Rules
    of Civil Procedure.

[8]

The appeal is therefore dismissed.  The costs of
    the appeal are to the Bank in the amount of $5,000 inclusive of disbursements
    and applicable taxes.


